Citation Nr: 1718813	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a neurological disability of the left arm.

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran had active duty service in the Marine Corps from July 1976 to September 1980.  He also served in the Army Reserve as an officer in an active duty capacity from August 1984 to September 1993, and from September 2004 to September 2005.  There was additional reserve duty up until 2010.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California.  

The Board remanded this case, February 2013.  The Board's November 2015 decision denied service connection for right hip disability, and remanded the remaining claims primarily for VA re-examination.  

Following further development, the Regional Office by a May 2016 rating decision granted the then pending claim for service connection for low back disability, indicated as lumbosacral strain, degenerative arthritis, and spondylolisthesis, with a 10 percent evaluation effective October 12, 2005.  The Veteran did not appeal from the initial assigned rating or effective date, and the claim is resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The matters remaining on appeal are those designated on the title page. 

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's pre-existing pes planus was aggravated in service.

2. Metatarsalgia from medical history has been associated with the pes planus.

3. The Veteran's left upper extremity radiculopathy is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for bilateral foot disability, with pes planus and metatarsalgia.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left upper extremity radiculopathy.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

In view of the grant of benefit sought as to service connection for bilateral foot disability, VCAA discussion is not needed, whereas any notice of development deficiency would be harmless error.  

Under applicable law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Basic requirements for service connection for disease or injury incurred therein are:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service if the disease is listed as chronic under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Foot Disability

Claims can be based upon aggravation of a pre-existing condition.  Service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Having reviewed fully the record in this case including additional VA Compensation and Pension examination, the Board grants service connection for a bilateral foot disability.  The Board reaches this determination applying VA's benefit-of-the-doubt doctrine.  See 38 C.F.R. § 3.102.  The Board finds a theory of in-service aggravation sufficiently proven based on the first period of service.  

Reviewing the record, the Veteran was indicated upon December 1975 entrance examination to have had pes planus, and consequently.  The question then becomes whether the Veteran's pes planus (and associated foot disability at the time) underwent permanent aggravation in service.  See 38 C.F.R. § 3.306(a).  Based on the service treatment record and post-service medical opinion having reviewed these findings, the Board finds this transpired.  Service treatment records (STRs) corroborate substantial and recurring foot problems.  In part, January 1977 the Veteran had pain at the toes and balls of the feet considered from flat feet, assessment metatarsalgia, condition confirmed on later consult from podiatrist; February 1978 similar problem (was then considered a cold weather injury); April 1979 fallen arches/arch supports for boots.  By the Veteran's report, he developed bilateral foot pain sustained from repetitive stresses of service training and duty activities, and he sought medical assessment and treatment for flat feet and metatarsalgia multiple times since January 1977.  Thereafter, the Veteran had resumption of foot symptomatology around 1990 during second period of service, as was notated on 1993 separation examination.  From the above, at minimum the first period of service established tenable aggravation.

It is the Board's province to supplement the record with competent opinion where needed on matters requiring independent medical evaluation, per long-established precedent.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran underwent three separate examinations, the second of said examinations completed in November 2015 providing an opinion that was effectively favorable: that the Veteran's foot conditions were "at least as likely as not incurred in service."  The stated rationale was that the STRs confirmed condition diagnosis and treatment of bilateral pes planus and metatarsalgia which continued to be symptomatic, supporting the claim.  The remaining two examinations did not accurately review STRs as to have meaningful bearing upon this claim.

The Board on the whole finds service connection warranted.  The November 2015 VA opinion is not ideal as stated, the question being genuinely one of aggravation, not original incurrence in service.  Under circumstances of this case, however, the Board finds effectively that the aggravation requirement has been met.  The record identifies increase in service, with numerous documented and reported treatment incidents (per the November 2015 examination report) for foot problems related to occupational duties.  Pes planus notated on entrance was unqualified and not already severe.  Moreover, according to the examiner, the Veteran's problem throughout service was pronounced enough to be a root cause of disability (again, omitting for a moment what the entrance examination said).  Based on this, increase in disability during service is shown, as to warrant application of the presumption of aggravation.  The evidentiary standard to rebut the presumption of aggravation is clear and unmistakable evidence to the contrary.  See 38 C.F.R. § 3.306(a).  Here, given an examiner's unequivocal linkage of foot disability to service on basis of "multiple" treatment incidents over a four-year period, this is a burden that is not likely to be met.  Aggravation cannot be excluded.  Accordingly, the criteria are met to establish the claim.     

Left Upper Extremity Radiculopathy

The Veteran has been diagnosed with left upper extremity radiculopathy.  The Veteran's STRs show that he complained of numbness on the entire left side of his body in October 1977.  He was diagnosed with neck strain in service in January 1993.  The first two elements of a service connection claim are met with regard to left upper extremity neuropathy.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The November 2015 VA examiner noted the Veteran's complaints of neck strains in service and development of left upper extremity numbness shortly after separation from service.  The examiner concluded that the Veteran's STRs confirmed left upper extremity radiculopathy and that the symptoms continued to be symptomatic, which the examiner found supported the Veteran's claim.  

There is no evidence of any other intercurrent cause for the Veteran's current left upper extremity radiculopathy.  It is not permissible to seek an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Consequently, the preponderance of the evidence supports the Veteran's claim.  Service connection for left upper extremity radiculopathy is granted.  


ORDER

Service connection for bilateral pes planus with metatarsalgia is granted.

Service connection for left upper extremity radiculopathy is granted.  


REMAND

Unfortunately, the latest February 2017 VA examination with opinion therein that the Veteran's right wrist strain was not incurred in active duty service did not encompass full STR medical record review, per prior Board remand directive, insofar as the Veteran clearly sustained a right hand boxer's fracture in 1978 which should be investigated as it describes qualifying and potentially relevant in-service injury.  On remand, an addendum opinion is needed.  

Accordingly, the claims are REMANDED for the following action:

1. Request that the VA examiner who conducted the February 2017 VA examination for a right wrist disability provide a supplemental opinion.  The opinion should again state whether the Veteran's right wrist strain was at least as likely as not (50 percent or greater probability) incurred in service, or is otherwise etiologically related to service, based on comprehensive review of service records.   

In particular, the VA examiner is requested to fully consider and comment upon the significance of the Veteran's having sustained a 1978 injury to the right hand due to recreational boxing, then manifested and diagnosed as a right finger boxer's fracture.  

A fully reasoned opinion rationale is required. 

If the examiner is not available, or it is unavoidable to examine the Veteran again, then obtain reexamination that addresses the inquiries set forth.

2. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claim on appeal for entitlement to service connection for a right wrist disability, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


